Citation Nr: 1815608	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lower back condition.

4.  Entitlement to service connection for a bilateral knee condition.  

5.  Entitlement to service connection for a skin condition, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in March 2013 for his hearing loss, tinnitus, lower back and bilateral knee disability claims.  Upon review, the Board finds that the nexus opinions provided by the March 2013 examiners are inadequate for adjudication purposes.  The Board also finds that the Veteran should be provided a VA examination to determine the etiology of his skin disorder, to include his conceded exposure to herbicides while in-service.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2012.

2.  Thereafter, schedule the Veteran for an audiological examination to determine the nature and etiology of any hearing loss and/or tinnitus.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.

Appropriate audiometric testing should be conducted and diagnoses reported.  Then the examiner must opine as to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss and/or tinnitus had its onset during service or is otherwise related to active military service?

In formulating the requested opinion, the examiner is advised that VA finds credible the Veteran's claimed noise exposure in service (helicopter noise and gunfire).  Any opinion expressed must be accompanied by a complete rationale.  The examiner is reminded that noise exposure in service has been conceded.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed lower back and bilateral knee disabilities.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  Then the examiner must opine as to the following:

Is it at least as likely as not (50 percent probability or greater) that any lower back or bilateral knee disability had its onset in service or within one year following separation from service, or was causally related to service?  

In formulating the requested opinion, the examiner is advised that the Veteran's military records reflect that he received the Bronze Star as well as a parachute badge.  As such, VA finds credible his testimony that while in service he was part of a helicopter recovery team and was involved in 40+ parachute jumps.  Any opinion expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his skin disorder.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  Then the examiner must opine as to following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's skin disorder had onset in service or within one year following separation from service, or was causally related to service, to include his exposure to herbicides while in-service?  

The examiner is advised that the Veteran served in Vietnam and is presumed to have been exposed to herbicides including Agent Orange.  Any opinion expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

5.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




